Citation Nr: 0621478	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to VA compensation benefits 
based on the character of discharge.

2.  Entitlement to VA compensation benefits based on the 
character of discharge.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The appellant served on active duty from March 1965 to May 
1967, and he was discharged under other than honorable 
conditions.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision.  The veteran had 
requested a hearing before the Board, but he ultimately 
withdrew that request.  Previously, VA and the Board had 
sought to locate the veteran's claims folder, and the claims 
folder now before the Board is in fact the original claims 
folder.

The Board addresses the claim for entitlement to VA 
compensation benefits based on the appellant's character of 
discharge in the REMAND part of the decision below and 
REMANDS the issue to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  According to his discharge certificate, the appellant was 
discharged from service in May 1967 under other than 
honorable conditions.

2.  A final February 1975 administrative decision concluded 
that the appellant's discharge from service was under 
dishonorable conditions based on willful and persistent 
misconduct.

3.  Evidence submitted since the final February 1975 RO 
administrative decision is neither cumulative nor redundant, 
and that by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The claim for entitlement to VA compensation benefits based 
on the character of discharge is reopened.  38 U.S.C.A. 
§§ 101(2), 5108, 5303, 7105 (West 2002); 38 C.F.R. §§ 3.12, 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

These provisions generally do not apply in cases where the 
law is dispositive of the claim, meaning the facts are firmly 
established and not in dispute.  Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see 
also Mason v. Principi, 16 Vet. App. 129 (2002).

In any event, in this case, the RO sent correspondence in 
March 2001, April 2002, and January 2003; and a decision in 
August 2002.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
these documents have substantially complied with all duties 
to inform the veteran of the evidence needed to substantiate 
what had been found to be insufficient in the prior denial.  
See Kent v. Nicholson, -- Vet. App. --, No. 04-181, 2006 WL 
1320743 (Vet. App. Mar. 31, 2006).  Thus, VA satisfied its 
duty to notify the appellant prior to the last adjudication 
here (a February 2003 statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained for purposes of determining whether to 
reopen the claim, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

The appellant was separated from service with the Army in 
March 1967 under other than honorable conditions "because of 
frequent incidents of a discreditable nature with civil and 
military authorities and an established pattern for 
shirking," according to a March 1967 memorandum recommending 
discharge due to unfitness.

The RO issued an administrative decision in February 1975 
that concluded that the appellant's discharge under other 
than honorable conditions was considered to be under 
dishonorable conditions based on evidence of willful and 
persistent misconduct.  The RO based its findings on an 
October 1966 special court-martial conviction for assault to 
another soldier and misappropriation of currency; an April 
1967 summary court-martial conviction for assault to another 
soldier; and punishment under Article 15 of the Uniform Code 
of Military Justice on three occasions.  The appellant 
appealed that decision, and the RO issued a statement of the 
case.  But he did not perfect his appeal in a timely fashion, 
and the February 1975 RO administrative decision thus became 
final.  See 38 U.S.C.A. § 7105.  

In January 2001, the appellant filed an application for VA 
compensation for several disorders.  

A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108.  "New and material evidence" 
is evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, that is neither cumulative nor 
redundant, and that by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  For claims submitted after August 2001, "new 
and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  However, 
this entire claim arises from a January 2001 application for 
benefits by the veteran.  Therefore, the pre-August 2001 
definition of "new and material evidence" applies.

The Board reviews the evidence received since the final 
administrative decision in February 1975 in light of all of 
the evidence of record.  Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  The Board presumes the credibility of new 
evidence in analyzing the threshold issue of whether new and 
material evidence has been submitted to reopen a claim.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
the analysis ends, and what the RO's determinations in the 
rating decisions on appeal are not controlling.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Barnett, 83 F.3d at 1383-84.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

To qualify for VA benefits, a claimant must be a "veteran."  
Frasure v. Principi, 18 Vet. App. 379, 385 (2004); see also 
Cropper v. Brown, 6 Vet. App. 450, 452 (1994); Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  A "veteran" is, in 
pertinent part, a person "who was discharged or released 
[from service] under conditions other than dishonorable."  
38 U.S.C.A. § 101(2).  

A claimant receiving a discharge under other than honorable 
conditions may also be considered to have been discharged 
under dishonorable conditions in certain circumstances.  38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12.  A discharge issued under 
other than honorable conditions is considered to have been 
issued under dishonorable conditions where that discharge was 
issued for willful and persistent misconduct.  However, a 
discharge because of a minor offense is not considered 
willful and persistent misconduct if the claimant's service 
was otherwise honest, faithful, and meritorious.  38 C.F.R. § 
3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b); see also 38 C.F.R. § 3.354.  

In this case, at the time of the final February 1975 RO 
administrative decision, the evidence included a folder 
containing some of the "facts and circumstances" 
surrounding the appellant's conduct during service and the 
basis for his discharge under other than honorable 
conditions.

Since the February 1975 RO administrative decision, the new 
evidence now includes several letters by the veteran, his 
April 2002 testimony before the RO, and apparently, several 
responses from the Army Board for Correction of Military 
Records (ABCMR).  

The responses from the ABCMR are not material because they 
actually indicate that several requests by the appellant for 
correction of his discharge have been denied by the ABCMR.

However, the appellant's April 2002 testimony and various 
statements are material because they relate to the 
circumstances of his discharge from service.  Specifically, 
he has raised arguments that his service was otherwise 
honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  
Also, he has provided an account as to the nature of the 
incidents that formed the basis for the RO's February 1975 
conclusion that the veteran had engaged in willful and 
persistent misconduct.

The Board notes that in January 2001, in connection with his 
application for benefits, the appellant also submitted a 
DD214 that appears to reflect a discharge under honorable 
conditions.  This document bears several indicia of forgery 
and alteration.  However, since the specific issue presently 
on appeal before the Board prohibits the Board from assessing 
the credibility of the newly submitted evidence, the Board 
need not address this evidence at this time.  Moreover, the 
Board has already concluded that the appellant had submitted 
new and material evidence to reopen the claim.  Therefore, 
questions as to the appellant's submission of an apparently 
altered and fraudulent DD214 are best left to the RO to 
address on the merits after reopening of the claim.

In short, the Board concludes that new and material evidence 
has been submitted to reopen a claim regarding the character 
of the appellant's discharge from service.  This does not 
mean that the appellant is entitled to any VA compensation 
benefits.  This means only that the appellant's claim is 
reopened and that the claim is remanded to the RO for its 
adjudication on the merits. 


ORDER

The application to reopen the claim regarding the character 
of the appellant's discharge from service is reopened and to 
this extent only, the appeal is granted.


REMAND

Having reopened the claim, the Board now remands the issue of 
entitlement to VA compensation benefits based on the 
character of the appellant's discharge from service for an 
adjudication on the merits.

Before that adjudication, the RO should obtain the 
appellant's service personnel records.  It appears that 
records relating to several in-service judicial proceedings 
(an October 1966 special court-martial conviction for assault 
to another soldier and misappropriation of currency; an April 
1967 summary court-martial conviction for assault to another 
soldier; and punishment under Article 15 of the Uniform Code 
of Military Justice on three occasions) may have been 
destroyed, according to an April 2002 e-mail from a paralegal 
specialist with the Army.  However, the paralegal specialist 
also referred further communication to the National Personnel 
Records Center.  On remand, the RO should again seek to 
obtain the appellant's service personnel records through all 
appropriate channels.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain the appellant's service 
personnel records and any documents 
relating to an October 1966 special court-
martial conviction for assault to another 
soldier and misappropriation of currency; 
an April 1967 summary court-martial 
conviction for assault to another soldier; 
and punishment under Article 15 of the 
Uniform Code of Military Justice on three 
occasions through any appropriate 
channels, including the National Personnel 
Records Center.

2.  Then, adjudicate the claim for 
entitlement to VA compensation benefits 
based on the character of the appellant's 
discharge from service on the merits.  If 
the decision remains adverse to the 
appellant, provide him and his 
representative a supplemental statement of 
the case and the appropriate opportunity 
to respond.  Then return the case to the 
Board for its review, as appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should treat this claim expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


